In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Scarsdale dated August 4, 1993, which, after a hearing, denied the application of the petitioners Elliott Robbins and Esther Robbins for an area variance, the petitioners appeal from a judgment of the Supreme Court, Westchester County (LaCava, J.), entered May 24, 1994, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
An applicant for an area variance must demonstrate that strict compliance with the zoning law will result in a practical difficulty to the property owner (see, Matter of Doyle v Amster, 79 NY2d 592; Matter of Fuhst v Foley, 45 NY2d 441; Matter of Townwide Props, v Zoning Bd. of Appeals, 143 AD2d 757). This requires a showing by the applicant that "as a practical matter he cannot utilize his property or a structure located thereon 'without coming into conflict with certain of the restrictions of the [zoning] ordinance’ ” (Matter of Fuhst v Foley, supra, at 445). Here, the petitioners did not attempt to comply with the zoning requirements, and their difficulty was self-created. The petitioners proposed a 2,500-square-foot addition to their home that would encompass a 750-square foot pool, a family room expansion, an enclosed walkway from the existing house, and sitting areas. The proposed addition, however, required an area variance that would result in 42.9% more building coverage and 19% more lot coverage than permitted by the Village Code. Further, the petitioners stated they were unwilling to alter their plans to either comply with the zoning regulation or to need a less substantial variance. Rather, the petitioners stated that if the Board did not approve their proposed addition they would not use the site. Under the circumstances, the Board denial of the petitioners’ application for an area variance did not constitute an abuse of discretion (Matter of Townwide Props, v Zoning Bd. of Ap*666peals, supra). Mangano, P. J., Sullivan, Thompson and Hart, JJ., concur.